

115 HR 6329 IH: Family Business Legacy Act of 2018
U.S. House of Representatives
2018-07-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6329IN THE HOUSE OF REPRESENTATIVESJuly 10, 2018Mrs. Noem (for herself and Mr. Smith of Missouri) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to exclude from the value of taxable estates bequests to
			 certain exempt organizations.
	
 1.Short titleThis Act may be cited as the Family Business Legacy Act of 2018. 2.Exclusion of bequests to certain exempt organizations from value of taxable estate (a)In generalPart IV of subchapter A of chapter 11 of the Internal Revenue Code of 1986 is amended by adding at the end the following new section:
				
					2059.Bequests to certain exempt organizations
 (a)In generalFor purposes of the tax imposed by section 2001, the value of the taxable estate shall be determined by deducting from the value of the gross estate the amount of all bequests, devises, or transfers to or for the use of any organization exempt from tax under section 501(a) and described in paragraph (4), (5), or (6) of section 501(c).
 (b)Powers of appointmentProperty includible in the decedent's gross estate under section 2041 (relating to powers of appointment) received by a donee described in this section shall, for purposes of this section, be considered a bequest of such decedent.
 (c)Death taxes payable out of bequestsIf the tax imposed by section 2001, or any estate, succession, legacy, or inheritance taxes, are, either by the terms of the will, by the law of the jurisdiction under which the estate is administered, or by the law of the jurisdiction imposing the particular tax, payable in whole or in part out of the bequests, legacies, or devises otherwise deductible under this section, then the amount deductible under this section shall be the amount of such bequests, legacies, or devises reduced by the amount of such taxes.
 (d)Limitation on deductionThe amount of the deduction under this section for any transfer shall not exceed the value of the transferred property required to be included in the gross estate.
 (e)Disallowance of deductions in certain casesWhere an interest in property (other than an interest described in section 170(f)(3)(B)) passes or has passed from the decedent to a person, or for a use, described in subsection (a), and an interest (other than an interest which is extinguished upon the decedent's death) in the same property passes or has passed (for less than an adequate and full consideration in money or money's worth) from the decedent to a person, or for a use, not described in subsection (a), no deduction shall be allowed under this section for the interest which passes or has passed to the person, or for the use, described in subsection (a) unless such interest, whether in the form of a remainder interest, lead interest, or any other interest, is in the form of qualified interest (within the meaning of section 2702(b)) and valued under the rules of section 7520..
 (b)Conforming amendmentThe table of sections for part IV of subchapter A of chapter 11 is amended by inserting at the end the following new item:
				
					
						Sec. 2059. Bequests to certain exempt organizations..
 (c)Effective dateThe amendments made by the section shall apply to estates of decedents dying or bequests, devises, or transfers made after December 31, 2018.
			